UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7077


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COLEY TERRANCE HOLMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:12-cr-00072-TDS-1;
1:14-cv-00549-TDS-LPA)


Submitted: November 27, 2017                                Decided: December 13, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Coley Terrance Holman, Appellant Pro Se. Harry L. Hobgood, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Coley Terrance Holman seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Holman has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED



                                             2